Title: To James Madison from James Monroe, 15 July 1786
From: Monroe, James
To: Madison, James


Dear Sir
New York, July 15. 1786.
I had the pleasure to receive yours from Phila. yesterday but so late that I cod. not answer it sooner. I hope you have before this recover’d from yr. fatigue, indeed I advise your prosecution of yr. journey here as soon as possible as the preferable place for that purpose. I shod. be happy you cod. give us as much of yr. time as possible here for reasons more self-interested. Of these we shall confer when we meet. I beg of you to make the payment for my advances to Taylor entirely convenient to yourself. I shall and believe with tolerable convenience wait the time you mention—indeed it will produce no inconvenience. The amt. of land purchas’d of Taylor was 900. acres at 1 & ½ dolr pr. acre. For half of this I have already paid & have his rect. being for 675 dolrs.—½ of this you owe me. The balance is to be paid to Taylor sometime in next May. I have no doubt of the preference in favor of lands on the Mohawk to those of the same price at present, in any part of the confederacy—as being equally fertile and more secure in all the other circumstances which can appreciate the value of land—but upon this we will also confer when we meet. We have 12. States on the floor & yet do little or nothing. I postpone however troubling you with any thing of a publick nature at present as you have not perhaps yr. cypher with you, I expect so shortly to see you. I doubt whether it will be possible for me to accompany you in the trip up the river. Grayson is ill of the gout. Carrington much indispos’d & the most important business still undecided on or otherwise dispos’d. of. Believe me yr. affecte. friend & servant
